EXHIBIT 10.3


 

 


META GROUP, INC. INCENTIVE STOCK OPTION AGREEMENT

 

 

META Group, Inc., a Delaware Corporation (the “Company”), hereby grants as of
September 11, 2001 to you (the “Employee”), an option to purchase shares (the
“Option Shares”) of its Common Stock, $.01 par value (“Common Stock”), at the
price of $2.00 per share.  The quantity of Option Shares granted and vesting
schedule is defined on the cover page, hereof.  The Option Shares are granted on
the following terms and conditions:

 

                1.             Grant Under Second Amended and Restated 1995
Stock Plan.  This option is granted pursuant to and is governed by the Company’s
Second Amended and Restated 1995 Stock Plan (the “Plan”) and, unless the context
otherwise requires, terms used herein shall have the same meaning as in the
Plan.  Determinations made in connection with this option pursuant to the Plan
shall be governed by the Plan as it exists on this date.

 

                2.             Grant as Incentive Stock Option; Other Options.
 This option is intended to qualify as an incentive stock option under
Section 422 of the Internal Revenue Code of 1986, as amended (the “Code”).  This
option is in addition to any other options heretofore or hereafter granted to
the Employee by the Company or any Related Corporation (as defined in the Plan),
but a duplicate original of this instrument shall not effect the grant of
another option.

 

                3.             Vesting of Option if Employment Continues;
Acceleration on Change of Control.

 

                (a)           Subject to Section 3(b), if the Employee has
continued to be employed by the Company or any Related Corporation through the
dates listed under the column entitled “Full Vest” on the cover page hereof, the
Employee may exercise this option for the number of shares of Common Stock set
opposite the applicable date.

 

                (b)           In addition to the foregoing but subject to
Section 4, if the Employee’s employment with the Company or any Related
Corporation is terminated without Cause by the Company or any Related
Corporation (including for such purpose any successor to the Company resulting
from a Change of Control (as defined below)) during the one year period
following the consummation of a Change of Control, then this option shall become
exercisable for an additional number of Option Shares equal to the lesser of (i)
87,500 and (ii) the total number of Option Shares with respect to which this
option is not yet exercisable at the time of any such termination.  For the
purposes of this Section 3(b), “Change of Control” shall mean: (x) the sale of
the Company by merger in which the shareholders of the Company in their capacity
as such no longer own a majority of the outstanding equity securities of the
Company (or its successor); or (y) any sale of all or substantially all of the
assets or capital stock of the Company (other than in a spin-off or similar
transaction) or (z) any other acquisition of the business of the Company, as
determined by the Board.

 

                (c)           Notwithstanding the foregoing, in accordance with
and subject to the provisions of the Plan, the Committee may, in its discretion,
further accelerate the date that any installment of this Option becomes
exercisable.  The foregoing rights are cumulative and (subject to Sections 4 or
5 hereof if the Employee ceases to be employed by the Company and all Related
Corporations) may be exercised on or before the date which is ten years from the
date this option is granted. (Five years if Employee holds more than 10% of
voting power.)

 

                4.             Termination of Employment.

 

                                (a)           Termination Other Than for Cause:
 If the Employee ceases to be employed by the Company and all Related
Corporations, other than by reason of death or disability as defined in
Section 5 or termination for Cause as defined in Section 4(c), no further
installments of this option shall become exercisable, and this option shall
terminate (and may no longer be exercised) after the passage of 90 days from the
Employee’s last day of employment, but in no event later than the scheduled
expiration date.  In such a case, the Employee’s only rights hereunder shall be
those which are properly exercised before the termination of this option.


                                (b)           Termination for Cause:  If the
employment of the Employee is terminated for Cause (as defined in Section 4(c)),
this option shall terminate upon the Employee’s receipt of written notice of
such termination and shall thereafter not be exercisable to any extent
whatsoever.

 

                                (c)           Definition of Cause:  “Cause”
means conduct involving one or more of the following: (i) the substantial and
continuing failure of the Employee, after notice thereof, to render services to
the Company or Related Corporation in accordance with the terms or requirements
of his or her employment; (ii) disloyalty, gross negligence, willful misconduct,
dishonesty or breach of fiduciary duty to the Company or Related Corporation;
(iii) the commission of an act of embezzlement or fraud; (iv) deliberate
disregard of the rules or policies of the Company or Related Corporation which
results in direct or indirect loss, damage or injury to the Company or Related
Corporation; (v) the unauthorized disclosure of any trade secret or confidential
information of the Company or Related Corporation; or (vi) the commission of an
act which constitutes unfair competition with the Company or Related Corporation
or which induces any customer or supplier to breach a contract with the Company
or Related Corporation.

 

                5.             Death; Disability.

 

                                (a)  Death:  If the Employee dies while in the
employ of the Company or any Related Corporation, the Employee’s estate,
personal representative or beneficiary to whom this option has been assigned
pursuant to Section 9 hereof may exercise this option, to the extent this option
is otherwise exercisable on the date of the Employee’s death, at any time within
one year after the date of death, but not later than the scheduled expiration
date.

 

                                (b)  Disability:  If the Employee ceases to be
employed by the Company and all Related Corporations by reason of his or her
disability (as defined in the Plan), this option may be exercised, to the extent
otherwise exercisable on the date of the termination of his or her employment,
at any time within 180 days after such termination, but not later than the
scheduled expiration date.

 

                                (c)  Effect of Termination:  At the expiration
of the 180-day period provided in paragraph (a) or (b) of this Section 5 or the
scheduled expiration date, whichever is the earlier, this option shall terminate
(and shall no longer be exercisable) and the only rights hereunder shall be
those as to which the option was properly exercised before such termination.

 

                6.             Partial Exercise.  This option may be exercised
in part at any time and from time to time within the above limits, except that
this option may not be exercised for a fraction of a share unless such exercise
is with respect to the final installment of stock subject to this option and
cash in lieu of a fractional share must be paid, in accordance with Paragraph
13(G) of the Plan, to permit the Employee to exercise completely such final
installment.  Any fractional share with respect to which an installment of this
option cannot be exercised because of the limitation contained in the preceding
sentence shall remain subject to this option and shall be available for later
purchase by the Employee in accordance with the terms hereof.

 

                7.             Payment of Price.  (a) The option price shall be
paid in the following manner:

 

                                           (i)   in cash or by check;

 

                                           (ii)   subject to paragraph 7(b)
below, by delivery of shares of the Company’s Common Stock having a fair market
value (as determined by the Committee) equal as of the date of exercise to the
option price;


                                           (iii)  by delivery of an assignment
satisfactory in form and substance to the Company of a sufficient amount of the
proceeds from the sale of the Option Shares and an instruction to the broker or
selling agent to pay that amount to the Company; or

 

                                           (iv)   by any combination of the
foregoing.

 

                                (b)           Limitations on Payment by Delivery
of Common Stock:  If the Employee delivers Common Stock held by the Employee
(“Old Stock”) to the Company in full or partial payment of the option price, and
the Old Stock so delivered is subject to restrictions or limitations imposed by
agreement between the Employee and the Company, an equivalent number of Option
Shares shall be subject to all restrictions and limitations applicable to the
Old Stock to the extent that the Employee paid for the Option Shares by delivery
of Old Stock, in addition to any restrictions or limitations imposed by this
Agreement.  Notwithstanding the foregoing, the Employee may not pay any part of
the exercise price hereof by transferring Common Stock to the Company unless
such Common Stock has been owned by the Employee free of any substantial risk of
forfeiture for at least six months.

 

                                (c)           Permitted Payment by Recourse
Note:  In addition, if this paragraph is initialed below by the person signing
this Agreement on behalf of the Company, the option price may be paid by
delivery of the Employee’s three-year personal recourse promissory note bearing
interest payable not less than annually at the applicable Federal rate, as
defined in Section 1274(d) of the Code.

 

                                                                __________

                                                                (initials)

 

                8.             Method of Exercising Option.  Subject to the
terms and conditions of this Agreement, this option may be exercised by written
notice to the Company at its principal executive office, or to such transfer
agent as the Company shall designate.  Such notice shall state the election to
exercise this option and the number of Option Shares for which it is being
exercised and shall be signed by the person or persons so exercising this
option.  Such notice shall be accompanied by payment of the full purchase price
of such shares, and the Company shall deliver a certificate or certificates
representing such shares as soon as practicable after the notice is received. 
Such certificate or certificates shall be registered in the name of the person
or persons so exercising this option (or, if this option shall be exercised by
the Employee and if the Employee shall so request in the notice exercising this
option, shall be registered in the name of the Employee and another person
jointly, with right of survivorship).  In the event this option is exercised,
pursuant to Section 5 hereof, by any person or persons other than the Employee,
such notice shall be accompanied by appropriate proof of the right of such
person or persons to exercise this option.

 

                9.             Option Not Transferable.  This option is not
transferable or assignable except by will or by the laws of descent and
distribution.  During the Employee’s lifetime, only the Employee may exercise
this option.

 

                10.          No Obligation to Exercise Option.  The grant and
acceptance of this option imposes no obligation on the Employee to exercise it.

 

                11.          No Obligation to Continue Employment.  Neither the
Plan, this Agreement, nor the grant of this option imposes any obligation on the
Company or any Related Corporation to continue the Employee in employment.

 

                12.          No Rights as Stockholder until Exercise.  The
Employee shall have no rights as a stockholder with respect to the Option Shares
until such time as the Employee has exercised this option by delivering a notice
of exercise and has paid in full the purchase price for the shares so exercised
in accordance with Section 8.  Except as is expressly provided in the Plan with
respect to certain changes in the capitalization of the Company, no adjustment
shall be made for dividends or similar rights for which the record date is prior
to such date of exercise.


                13.          Capital Changes and Business Successions.  The Plan
contains provisions covering the treatment of options in a number of
contingencies such as stock splits and mergers.  Provisions in the Plan for
adjustment with respect to stock subject to options and the related provisions
with respect to successors to the business of the Company are hereby made
applicable hereunder and are incorporated herein by reference.

 

                14.          Early Disposition.  The Employee agrees to notify
the Company in writing immediately after the Employee transfers any Option
Shares, if such transfer occurs on or before the later of (a) the date two years
after the date of this Agreement or (b) the date one year after the date the
Employee acquired such Option Shares.  The Employee also agrees to provide the
Company with any information concerning any such transfer required by the
Company for tax purposes.

 

15.          Withholding Taxes.  If the Company or any Related Corporation in
its discretion determines that it is obligated to withhold any tax in connection
with the exercise of this option, or in connection with the transfer of, or the
lapse of restrictions on, any Common Stock or other property acquired pursuant
to this option, the Employee hereby agrees that the Company or any Related
Corporation may withhold from the Employee’s wages or other remuneration the
appropriate amount of tax.  At the discretion of the Company or Related
Corporation, the amount required to be withheld may be withheld in cash from
such wages or other remuneration or in kind from the Common Stock or other
property otherwise deliverable to the Employee on exercise of this option.  The
Employee further agrees that, if the Company or any Related Corporation does not
withhold an amount from the Employee’s wages or other remuneration sufficient to
satisfy the withholding obligation of the Company or Related Corporation, the
Employee shall make reimbursement on demand, in cash, for the amount
underwithheld.

 

                16.          Lock-up Agreement.  The Employee agrees that in
connection with an underwritten public offering of Common Stock, upon the
request of the Company or the principal underwriter managing such public
offering, this Option and the Option Shares may not be sold, offered for sale or
otherwise disposed of without the prior written consent of the Company or such
underwriter, as the case may be, for at least 270 days after the effectiveness
of the Registration Statement filed in connection with such offering, or such
longer period of time as the Board of Directors may determine if all of the
Company’s directors and officers agree to be similarly bound.  The lock-up
agreement established pursuant to this paragraph 16 shall have perpetual
duration.

 

                17.          Arbitration.  Any dispute, controversy, or claim
arising out of, in connection with, or relating to the performance of this
Agreement or its termination shall be settled by arbitration in the State of
Connecticut, pursuant to the rules then pertaining of the American Arbitration
Association.  Any award shall be final, binding and conclusive upon the parties
and a judgment rendered thereon may be entered in any court having jurisdiction
thereof.

 

                18.          Provision of Documentation to Employee.  By signing
this Agreement the Employee acknowledges receipt of a copy of this Agreement and
a copy of the Plan.

 

                19.          Miscellaneous.

 

                                (a)  Notices:  All notices hereunder shall be in
writing and shall be deemed given when sent by certified or registered mail,
postage prepaid, return receipt requested, to the address set forth below.  The
addresses for such notices may be changed from time to time by written notice
given in the manner provided for herein.

 

                                (b)  Entire Agreement; Modification:  This
Agreement constitutes the entire agreement between the parties relative to the
subject matter hereof, and supersedes all proposals, written or oral, and all
other communications between the parties relating to the subject matter of this
Agreement.  This Agreement may be modified, amended or rescinded only by a
written agreement executed by both parties.

 

                                (c)  Severability:  The invalidity, illegality
or unenforceability of any provision of this Agreement shall in no way affect
the validity, legality or enforceability of any other provision.


                                (d)  Successors and Assigns: This Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns, subject to the limitations set forth in
Section 9 hereof.

 

                                (e)  Governing Law:  This Agreement shall be
governed by and interpreted in accordance with the laws of the State of
Delaware, without giving effect to the principles of the conflicts of laws
thereof.

 


 

 

 

Notice of Grant of Stock Options
and Option Agreement

 

META Group, Inc.
ID:  06-0971675
208 Harbor Drive
Stamford, CT 06912

 

 

 

 

 

 

 

Effective September 11, 2001, you have been granted a(n) Incentive Stock Option
to buy One Hundred Seventy Five Thousand (175,000) shares of META Group, Inc.
(the Company) stock at $2.00 per share.

 

The total option price of the shares granted is $350,000.00.

 

Shares in each period will become exercisable on the date shown, subject to
acceleration under certain circumstances in accordance with Section 3.

 

Shares

 

Vest Type

 

Full Vest

 

Expiration

 

43,750

 

On Vest Date

 

September 11, 2002

 

September 11, 2011

 

43,750

 

On Vest Date

 

September 11, 2003

 

September 11, 2011

 

43,750

 

On Vest Date

 

September 11, 2004

 

September 11, 2011

 

43,750

 

On Vest Date

 

September 11, 2005

 

September 11, 2011

 

 

 

 

 

By your signature and the Company’s signature below, you and the Company agree
that these options are granted under and governed by the terms and conditions of
the Company’s Stock Option Plan as amended and the Option Agreement, all of
which are attached and made a part of this document.

 

 

 

 

 

   /s/ Dale Kutnick

 

   September 11, 2001

META Group, Inc.

 

Date

 

 

 

 

 

 

 

 

 

   /s/ Michael Levine

 

   September 11, 2001

Name:  Michael Levine

 

Date

 

 

 

 

 